Citation Nr: 1753420	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  10-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for visceral leishmaniasis.


REPRESENTATION

Appellant represented by:	The Veteran's father, an individual appointed under the provisions of 38 C.F.R. § 14.630


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1989 to August 1989; from October 2000 to January 2001; and from September 2004 to December 2005.  The Veteran served in Iraq.  He had additional duty with the California Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the San Diego, California Regional Office (RO) that established service connection for dermatitis with right forearm, left lateral thigh, and left hand scars; assigned a 30 percent evaluation for that disability; and effectuated the award as of December 3, 2005.  The Veteran appealed the decision, contending he should be service connected for leishmaniasis.  In September 2015, the Board granted service connection for leishmaniasis.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In March 2017, the Court set aside the Board decision and remanded for further proceedings consistent with its memorandum decision. 

In July 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  The Veteran's father, an individual appointed under the provisions of 38 C.F.R. § 14.630, appeared and presented the Veteran's contentions.  A hearing transcript was prepared and incorporated into the record.

In its March 2017 decision, the Court found that the Veteran had raised the issue of entitlement to an increased 60 percent rating for dermatitis at his July 2015 Board hearing.  As the issue of an increased rating has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and appealed to the Board, the Board does not have jurisdiction over it, and the Veteran's contention is referred to the AOJ for clarification and any appropriate action. 38 C.F.R. § 19.9 (b) (2017).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

In its March 2017 memorandum decision, the Court found that although the Board did not specify the form of leishmaniasis for which it was awarding service connection, it may be inferred that it was a cutaneous form.  The Board did not adjudicate whether the Veteran is entitled to service connection for visceral leishmaniasis.  As the Court found that the Veteran has contended he has visceral leishmaniasis as a result of his service, the Court remanded the Veteran's claim for the Board to adjudicate that issue.  

In September 2017, the Veteran submitted argument to the Board.  He referred to having a continuing series of hospitalizations over the past five years for liver and kidney failure caused by vicarious leishmaniasis and ten years of steroid treatments.  He included an October 2013 hospital laboratory report, which he stated was from one of his many periods of hospitalization.

The Veteran requested that his claim be returned to the AOJ for review of the additional evidence he had submitted.  Therefore, the Board must remand the Veteran's claim for AOJ consideration.

On remand, the Veteran is reminded he may submit any additional medical records he believes support his claim for service connection for visceral leishmaniasis.  He may also submit a release form for the VA to obtain any private medical records on his behalf or notify the VA of the existence of any VA treatment records that should be obtained and associated with his file.

Accordingly, the case is REMANDED for the following action:

Perform all additional necessary evidentiary development and then adjudicate the issue of entitlement to service connection for visceral leishmaniasis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






